ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_04_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 532

tence de la Cour, et il n’a pas non plus invoqué un titre quelconque de
juridiction vis-à-vis de la France dans sa requête à fin d'intervention.

La Cour aurait dû statuer sur cette requête elle-même comme le lui
prescrit l’article 62 de son Statut et aurait dû, à mon avis, la rejeter pour
le motif que la condition de réciprocité qui accompagne l’acceptation de
la juridiction obligatoire de la Cour n’était nullement remplie entre Fidji
et la France.

M. DILLARD et sir Humphrey WALDOCK, juges, font la déclaration
commune suivante:

[Traduction ]

L’ordonnance dit que la Cour, ayant considéré la demande de l’Austra-
lie comme désormais sans objet, n’a plus aucune suite à donner à cette
demande et qu’en conséquence il n’existe désormais plus d’instance sur
laquelle une intervention puisse se greffer. De ce fait, d’après la Cour, la
requéte du Gouvernement fidjien tombe.

La conclusion découle logiquement de la prémisse. En tant que membres
de la Cour, liés par la décision rendue en l’affaire des Essais nucléaires, nous
sommes donc tenus de voter pour l’ordonnance. Il n’est manifestement
pas possible que le Gouvernement fidjien intervienne à l’instance dès lors
que, en vertu de l’arrêt de la Cour, aucune instance n’existe.

Cela dit, nous nous sentons l’obligation de dire que nous n’acceptons
pas la prémisse sur laquelle repose la conclusion de la Cour. Comme
l'indique de façon détaillée l’opinion dissidente que nous présentons avec
nos collègues, nous ne souscrivons pas à la décision de la Cour selon
laquelle il n’y a aucune suite à donner à Ja demande formulée par l’Austra-
lie contre la France.

Si les vues de la minorité l'avaient emporté dans l'affaire Australie c.
France, il aurait fallu examiner la question de l’intervention de Fidji afin
de déterminer s’il existait un lien juridictionnel suffisant entre Fidji et la
France pour justifier l'intervention de Fidji en vertu de l’article 62 du
Statut de la Cour. De plus, on aurait dû selon nous donner à Fidji la
possibilité de se faire entendre sur la question avant de prendre une
décision.

Il résulte de ce qui précède que, tout en nous estimant tenus de voter
pour l'ordonnance que rend la Cour, nous avons pour ce faire des motifs
qui diffèrent à certains égards de ceux que la Cour a avancés.

M. JIMÉNEZ DE ARÉCHAGA, juge, fait la déclaration suivante:
[Traduction ]

J'ai voté pour le rejet de la requête par laquelle Fidji demandait à inter-
venir en vertu de l’article 62 du Statut, mais pour un autre motif que celui

6
ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 533

sur lequel se fonde l'ordonnance, à savoir que Fidji, qui n’est pas partie
à l’Acte de 1928, ni au système de la clause facultative, n’a invoqué, dans
sa requête, aucun lien de juridiction avec la France.

Pour pouvoir intervenir en application de l’article 62 du Statut en vue
de faire valoir un droit contre le défendeur, un Etat doit se trouver dans
une situation qui lui permettrait d’attraire lui-même le défendeur devant
la Cour.

Les rédacteurs de l’article 62 du Statut sont partis du principe que
l'Etat intervenant aurait son propre titre de juridiction vis-à-vis du défen-
deur, car à l’époque le projet de Statut envisageait une juridiction obliga-
toire pour tous. Quand ce système a été remplacé par celui de la clause
facultative, aucun changement n’a été apporté à l’article 62, mais, aux
fins de son interprétation et de son application, celui-ci doit être consi-
déré comme restant soumis à la même condition. S’il en allait autrement,
il en résulterait des conséquences facheuses et incompatibles avec des
principes fondamentaux tels que ceux de l’égalité des parties devant la
Cour ou de la réciprocité rigoureuse des droits et des obligations entre
les Etats qui acceptent sa compétence. Un Etat qu’un autre Etat ne peut
pas assigner comme défendeur devant la Cour ne peut pas non plus se
présenter comme demandeur ni comme partie intervenante contre ce
même Etat, avec la faculté de soumettre des conclusions indépendantes
à l’appui d’un intérêt propre. À mon avis, la disposition de Particle 69,
paragraphe 2, du Règlement de la Cour qui exige que soient exposées les
«raisons de droit et de fait justifiant l’intervention » doit s'entendre, en
des circonstances comme celles de la présente espèce, comme imposant
aussi l’obligation d'établir un lien juridictionnel indépendant entre l’inter-
venant et le défendeur.

Sir Garfield BARWICK, Juge ad hoc, fait la déclaration suivante:

[Traduction ]

J'ai voté pour l’ordonnance relative à la requête de Fidji à fin d’inter-
vention dans la présente instance non pas en raison des arrêts rendus par
la Cour dans les affaires Australie c. France et Nouvelle-Zélande c. France
mais uniquement pour les motifs exposés par MM. Jiménez de Aréchaga
et Onyeama dans leurs déclarations concernant l’ordonnance relative à
Fidji, que j’approuve entièrement.

(Paraphé) M.L.
(Paraphé) $S.A.
